DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are pending in this application.Claims 1-6 are presented as original or previously amended claims.
Claims 7-8 are newly presented.
No claims are presented as currently amended claims.
No claims are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “when the surrounding vehicle enters into a position toward a lead from a predetermined position in the platoon” It is unclear what a “position toward a lead from a predetermined position in the platoon” references. For the purposes of the prior art rejection below, the claim will be treated as if written “when the surrounding vehicle is detected ahead of the platoon’s direction of travel.” Similarly, Claim 8 recites when the surrounding vehicle enters into a position toward an end from a predetermined position in the platoon” It is unclear what a “position toward an end from a predetermined position in the platoon” references. For the purposes of the prior art rejection below, the claim will be treated as if written “when the surrounding vehicle is detected behind the platoon’s direction of travel.” Correction or clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuru (WO 2019089749 A1) in view of Tachibana (JP 2008234183 A):
Regarding claim 1, Cherukuru teaches:
A vehicle control device that controls platooning in which a plurality of vehicles travel while forming a platoon, the device comprising (Cherukuru: ¶ 004; apparatuses, systems, devices, hardware, methods, and combinations for control of vehicle platoons for lane changes and/or disruptions.)
an electronic control unit (ECU) including a processor (Cherukuru: ¶ 019; vehicles 101 can include an electronic controller 104 used to regulate various aspects of the platooning arrangement [which] can include one or more Arithmetic Logic Units (ALUs), Central Processing Units (CPUs) . . .  of a programmable variety)
programmed to: acquire a situation of a surrounding vehicle around the plurality of vehicles based on an imaging result obtained from a camera of a drone that flies around the plurality of vehicles (Cherukuru: ¶ 027; data collection layer may further include sensors, cameras and other data sources which are fixed relative to a roadway, or information from sensors, cameras and other data sources which are provided on surveillance vehicles such as satellites, planes and helicopters.)
determine whether or not the surrounding vehicle is capable of entering between two vehicles included in the plurality of vehicles in accordance with the situation of the surrounding vehicle and based upon the determination that the surrounding vehicle is capable of entering between the two vehicles (Cherukuru: ¶ 027; [claimed invention] can be used to determine a potential disruptor to the platoon system 100, whether a maneuver is needed to accommodate the disruptor, and communicate the maneuver to the vehicles 101 in the platoon. Such information can be useful in platoon formation management, such as [when] all or a portion of the vehicles 101 in the platoon system 100 changing a lane) (Cherukuru: ¶ 075-079; a procedure 1000 is shown for platoon system 100 to execute a maneuver to adjust to the presence of disruptor)
Cherukuru does not explicitly teach:
shorten a distance between the plurality of vehicles so as to avoid the surrounding vehicle from entering between the two vehicles; however, Tachibana does teach:
shorten a distance between the plurality of vehicles so as to avoid the surrounding vehicle from entering between the two vehicles (Tachibana: ¶ 040; It is possible to set the optimal inter-vehicle distance, [such that] the inter-vehicle distance can be further reduced, improve safety by preventing vehicles from being interrupted to the platoon, improve fuel efficiency, improve road utilization efficiency by shortening the platoon length, etc. Can do.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cherukuru with the teachings of Tachibana because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Cherukuru and Tachibana are both base devices meant for actively managing a vehicle platooning system; however, Tachibana teaches the improvement of reducing inter-vehicle spacing to block an attempted merge into the platoon as a response to a possible attempted merge. The resulting combination results in predictable results and as such would be obvious to a person of ordinary skill in the art. Further, such a combination would predictably create an expectation of advantage because it adds an additional way of maintaining the platoon structure which results in a fuel savings (Cherukuru: ¶ 016).
Regarding claim 2, as detailed above, Cherukuru in view of Tachibana teaches the invention as detailed with respect to claim 1. Cherukuru further teaches:
wherein, when the plurality of vehicles are traveling on a highway, the ECU is programmed to acquire a situation of a vehicle that travels on a merging lane of the highway as the situation of the surrounding vehicle (Cherukuru: ¶ 033; there is shown various scenarios for potential disruptor(s) [including inter alia] merging lanes) (Cherukuru: ¶ 059; the intent of the disruptor 150 to switch lanes can be provided by one or more of a vehicle indicator (turn signal), vehicle-to- vehicle communications, and sensors (radar/lidar) on the platoon which infer intent based on disruptor movements or road, traffic and/or weather conditions. For example, a disruptor 150 on a merging lane will be likely to move into the same lane as the platoon system 100 even if an intent to move into the lane is not communicated directly by the disruptor 150.)
and determine whether or not the vehicle that travels on the merging lane is capable of entering between two vehicles included in the plurality of vehicles at a junction of the vehicle that travels on the merging lane(Cherukuru: ¶ 027; [claimed invention] can be used to determine a potential disruptor to the platoon system 100, whether a maneuver is needed to accommodate the disruptor, and communicate the maneuver to the vehicles 101 in the platoon. Such information can be useful in platoon formation management, such as [when] all or a portion of the vehicles 101 in the platoon system 100 changing a lane) (Cherukuru: ¶ 075-079; a procedure 1000 is shown for platoon system 100 to execute a maneuver to adjust to the presence of disruptor) (Cherukuru: Fig. 010)

    PNG
    media_image1.png
    549
    762
    media_image1.png
    Greyscale

Regarding claim 3, as detailed above, Cherukuru in view of Tachibana teaches the invention as detailed with respect to claim 2. Cherukuru further teaches:
wherein the ECU is programmed to decelerate or accelerate the plurality of vehicles in accordance with an expected position of the vehicle that travels on the merging lane with respect to the plurality of vehicles at the junction (Cherukuru: ¶ 075; a procedure 1000 is shown for platoon system 100 to execute a maneuver to adjust to the presence of disruptor 150 and to adjust the platoon system 100 formation to maintain the spacing between vehicles [further if] it is determined that the disruptor 150 will break up the platoon system 100 and it is not feasible to speed up or slow down the entire platoon system 100 to accommodate the disruptor 150 [the system will perform an] operation 1002 to identify which of the vehicles 101 at position N or greater that are impacted by the entry of the disruptor 150. . . . At operation 1004, the platoon system 100 assesses the disruptor 150 health to be beneficial [or] detrimental to the platoon system [and responds accordingly, in some cases] vehicles 101 at position N and higher slow down to make a space to accommodate beneficial disruptor 150 in platoon system 100 [or by] re-adjust[ing] the spacing between vehicles 101 and disruptor 150 within the modified platoon system [which can include] where platoon vehicles 101 at position N and higher slow down to form a sub-platoon 101 b (which may include all or a subset of the vehicles in platoon system 100) and make a space to accommodate the lane change of non-beneficial disruptor 150. [Further procedures allow for] re-adjust formation to provide a new platoon leader [or reforming platoon])
Regarding claim 5, as detailed above, Cherukuru in view of Tachibana teaches the invention as detailed with respect to claim 1. Cherukuru further teaches:
wherein the ECU is programmed to acquire a separation distance in a traveling direction between the plurality of vehicles and a vehicle that travels on a lane next to a lane on which the plurality of vehicles travel, as the situation of the surrounding vehicle (Cherukuru: ¶ 064; [test distance can] being determined by d = vd * t2 + ^ * ad * tf . The distance d, D and speed Vd can be estimated using a combination of sensors on the platoon system 100 and the disruptor 150 or by communication from the disruptor 150 to the platoon system 100 through a vehicle-to-vehicle communication protocol.) (Cherukuru: Fig. 5C; [shows lead vehicle of a platoon [101] and distance D between disrupter-vehicle])

    PNG
    media_image2.png
    218
    755
    media_image2.png
    Greyscale

and wherein the ECU is programmed to determine that the surrounding vehicle is capable of entering between two vehicles included in the plurality of vehicles (Cherukuru: ¶ 041; FIG. 5C shows one example of a procedure 504 for platoon system 100 to change lanes in a sequential manner to account for a moving disruptor 150 behind the platoon system 100. If the platoon is traveling at an optimal speed v, then the time taken to execute lane change for one vehicle 101 is t, = — -— , where / is the amount a.sup. 1 v*cos(0) of lateral distance covered by the vehicle to complete the lane change and Θ is the steering angle as shown in FIG. 5C. During this time, the vehicle moves forward by a distance d.sub.x = v * sin Θ * t [where distance D has been determined above]) (Cherukuru: ¶ 075-079; a procedure 1000 is shown for platoon system 100 to execute a maneuver to adjust to the presence of disruptor 150 and to adjust the platoon system 100 formation to maintain the spacing between vehicles [further if] it is determined that the disruptor 150 will break up the platoon system 100 and it is not feasible to speed up or slow down the entire platoon system 100 to accommodate the disruptor 150 [the system will perform an] operation 1002 to identify which of the vehicles 101 at position N or greater that are impacted by the entry of the disruptor 150. . . . At operation 1004, the platoon system 100 assesses the disruptor 150 health to be beneficial [or] detrimental to the platoon system [and responds accordingly, in some cases] vehicles 101 at position N and higher slow down to make a space to accommodate beneficial disruptor 150 in platoon system 100 [or by] re-adjust[ing] the spacing between vehicles 101 and disruptor 150 within the modified platoon system [which can include] where platoon vehicles 101 at position N and higher slow down to form a sub-platoon 101 b (which may include all or a subset of the vehicles in platoon system 100) and make a space to accommodate the lane change of non-beneficial disruptor 150. [Further procedures allow for] re-adjust formation to provide a new platoon leader [or reforming platoon]) 
when the separation distance becomes smaller than a predetermined value (Cherukuru: ¶ 041; During this time ti, vehicle 101 moves forward by a distance d.sub.x = v * sin e * t . Time ti only reflects the actual time taken to execute the lane change and not the time taken fe) to check for safety before executing the lane change, during which time the vehicle would have traveled an additional distance of d.sub.2 = v * t.sub.2. This means that the vehicle 101 travels di + d.Math. to complete a lane change. For a total of N vehicles, the total time taken is .sup.* Hi) while the platoon travels .sup.*(di+d2). So, the platoon system 100 needs to be able to identify a stationary disruptor that is ahead by at least a total distance D of .sup.*(di+d2) to keep its optimal speed, and communicate the decision N.sup.*(f? +f2) seconds before the actual lane change maneuver starts.)
Regarding claim 6, Cherukuru teaches:
A vehicle control system that controls platooning in which a plurality of vehicles travel while forming a platoon, the system comprising (Cherukuru: ¶ 004; apparatuses, systems, devices, hardware, methods, and combinations for control of vehicle platoons for lane changes and/or disruptions.)
a camera that is provided in a drone that flies around the plurality of vehicles and images a surrounding of the plurality of vehicles (Cherukuru: ¶ 027; data collection layer may further include sensors, cameras and other data sources which are fixed relative to a roadway, or information from sensors, cameras and other data sources which are provided on surveillance vehicles such as satellites, planes and helicopters.)
an electronic control unit (ECU) including a processor(Cherukuru: ¶ 019; vehicles 101 can include an electronic controller 104 used to regulate various aspects of the platooning arrangement [which] can include one or more Arithmetic Logic Units (ALUs), Central Processing Units (CPUs) . . .  of a programmable variety)
programmed to: acquire a situation of a surrounding vehicle around the plurality of vehicles based on an imaging result by of the camera (Cherukuru: ¶ 064; The distance d, D [between the platoon and a disrupter vehicle as well as] speed Vd can be estimated using a combination of sensors on the platoon system 100 and the disruptor 150 or by communication from the disruptor 150 to the platoon system 100 through a vehicle-to-vehicle communication protocol.)
determine whether or not the surrounding vehicle is capable of entering between two vehicles included in the plurality of vehicles in accordance with the situation of the surrounding vehicle and based upon the determination that the surrounding vehicle is capable of entering between the two vehicles (Cherukuru: ¶ 027; [claimed invention] can be used to determine a potential disruptor to the platoon system 100, whether a maneuver is needed to accommodate the disruptor, and communicate the maneuver to the vehicles 101 in the platoon. Such information can be useful in platoon formation management, such as [when] all or a portion of the vehicles 101 in the platoon system 100 changing a lane) (Cherukuru: ¶ 075-079; a procedure 1000 is shown for platoon system 100 to execute a maneuver to adjust to the presence of disruptor)
Cherukuru does not explicitly teach:
shorten a distance between the plurality of vehicles so as to avoid the surrounding vehicle from entering between the two vehicles; however, Tachibana does teach:
shorten a distance between the plurality of vehicles so as to avoid the surrounding vehicle from entering between the two vehicles (Tachibana: ¶ 040; It is possible to set the optimal inter-vehicle distance, [such that] the inter-vehicle distance can be further reduced, improve safety by preventing vehicles from being interrupted to the platoon, improve fuel efficiency, improve road utilization efficiency by shortening the platoon length, etc. Can do.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cherukuru with the teachings of Tachibana because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Cherukuru and Tachibana are both base devices meant for actively managing a vehicle platooning system; however, Tachibana teaches the improvement of reducing inter-vehicle spacing to block an attempted merge into the platoon as a response to a possible attempted merge. The resulting combination results in predictable results and as such would be obvious to a person of ordinary skill in the art. Further, such a combination would predictably create an expectation of advantage because it adds an additional way of maintaining the platoon structure which results in a fuel savings (Cherukuru: ¶ 016).
Regarding claim 7, as detailed above, Cherukuru in view of Tachibana teaches the invention as detailed with respect to claim 1. Cherukuru further teaches:
wherein the ECU is programmed to decelerate all of the plurality of vehicles (Cherukuru: ¶ 084; the method includes determining the disruptor is joining a lane occupied by the platoon system. In a refinement of this embodiment, the maneuver includes one of slowing the speed of the platoon system and increasing a speed of the platoon system in response to the disruptor joining the lane)
when the surrounding vehicle enters into a position toward a lead from a predetermined position in the platoon (Cherukuru: ¶ 037; In operation 402, the disruptor 150 is determined to be ahead of the platoon system 100 while platoon system 100 is in the slow lane 164. In operation 404, the disruptor 150 is determined to be behind the platoon system 100 while platoon system 100 is in the fast lane 166. In operation 406, the disruptor 150 is determined to be ahead of the platoon)
Regarding claim 8, as detailed above, Cherukuru in view of Tachibana teaches the invention as detailed with respect to claim 1. Cherukuru further teaches:
wherein the ECU is programmed to accelerate all of the plurality of vehicles (Cherukuru: ¶ 084; the method includes determining the disruptor is joining a lane occupied by the platoon system. In a refinement of this embodiment, the maneuver includes one of slowing the speed of the platoon system and increasing a speed of the platoon system in response to the disruptor joining the lane)
when the surrounding vehicle enters into a position toward an end from a predetermined position in the platoon(Cherukuru: ¶ 037; In operation 402, the disruptor 150 is determined to be ahead of the platoon system 100 while platoon system 100 is in the slow lane 164. In operation 404, the disruptor 150 is determined to be behind the platoon system 100 while platoon system 100 is in the fast lane 166. In operation 406, the disruptor 150 is determined to be ahead of the platoon)
Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuru in view of in view of Tachibana in view of Sujan et al. (US 20190171227 A1) (hereinafter Sujan). As regards the individual claim:
Regarding claim 4, as detailed above, Cherukuru in view of Tachibana teaches the invention as detailed with respect to claim 3. Cherukuru further teaches:
wherein the ECU is programmed to determine whether to decelerate or accelerate the plurality of vehicles (Cherukuru: ¶ 075-079; a procedure 1000 is shown for platoon system 100 to execute a maneuver to adjust to the presence of disruptor 150 and to adjust the platoon system 100 formation to maintain the spacing between vehicles [further if] it is determined that the disruptor 150 will break up the platoon system 100 and it is not feasible to speed up or slow down the entire platoon system [and responds accordingly, in some cases] vehicles 101 at position N and higher slow down to make a space to accommodate beneficial disruptor 150 in platoon system 100 [or by] re-adjust[ing] the spacing between vehicles)
However, neither Cherukuru nor Tachibana explicitly teach:
in consideration of a load amount of the plurality of vehicles; however, Sujan does teach:
in consideration of a load amount of the plurality of vehicles (Sujan: ¶ 020; [a platooning] controller might factor distance, speed and terrain profile relative to the leading platoon; distance, speed and terrain profile relative to the trailing platoon; traffic between the target vehicle and other platoons; other vehicles on the present roadway entry ramp wanting to join a platoon, and their characteristics and dynamic parameters (weight, destinations, target and average speeds, etc.); maximum velocity of the target vehicle; forward road grade profiles; fuel maps of the vehicles; road speed limits; intra-platoon separation distances; and other variables.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cherukuru as modified by Tachibana with the teachings of Sujan based on a motivation to implement a method for optimization and coordinating platoon control such that a target vehicle can join the selected two or more platoons, using the characteristics of at least two platoons (Sujan: Abst.)
In the alternative, claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuru in view of in view of Tachibana in view of Korn (US 9632507 B1) (hereinafter Korn). As regards the individual claim:
Regarding claim 7, as detailed above, Cherukuru in view of Tachibana teaches the invention as detailed with respect to claim 1. Neither Cherukuru nor Tachibana explicitly teach:
wherein the ECU is programmed to decelerate all of the plurality of vehicles; however, Korn does teach
wherein the ECU is programmed to decelerate all of the plurality of vehicles (Korn: Col. 10, ln 32 – Col 11, Ln. 8 ; system may additionally or in the alternative determine a nominal traveling velocity for vehicles in the platoon, and dynamically adjust the nominal traveling velocities in response to external perturbations or the like as otherwise described herein. For example, in certain conditions the system may determine that a braking event risk is generally reduced by reducing the collective traveling velocity of each vehicle in the platoon, even where the following distances themselves remain the same.. . . . )
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cherukuru with the teachings of Korn because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Cherukuru and Korn are both base devices meant for actively managing a vehicle platooning system; however, Korn teaches the improvement of adjusting the speed of the entire platoon in response to certain driving conditions beyond Cherukuru’s teaching of adjusting parts of the platoon. The resulting combination results in predictable results and as such would be obvious to a person of ordinary skill in the art. Further, such a combination would predictably create an expectation of advantage because it adds an additional way of maintaining the platoon structure which results in a fuel savings (Cherukuru: ¶ 016).
Cherukuru further teaches
when the surrounding vehicle enters into a position toward a lead from a predetermined position in the platoon (Cherukuru: ¶ 037; In operation 402, the disruptor 150 is determined to be ahead of the platoon system 100 while platoon system 100 is in the slow lane 164. In operation 404, the disruptor 150 is determined to be behind the platoon system 100 while platoon system 100 is in the fast lane 166. In operation 406, the disruptor 150 is determined to be ahead of the platoon)
Regarding claim 8, as detailed above, Cherukuru in view of Tachibana teaches the invention as detailed with respect to claim 1. Neither Cherukuru nor Tachibana explicitly teach:
wherein the ECU is programmed to accelerate all of the plurality of vehicles when the surrounding vehicle enters into a position toward an end from a predetermined position in the platoon; however, Korn does teach
wherein the ECU is programmed to accelerate all of the plurality of vehicles when the surrounding vehicle enters into a position toward an end from a predetermined position in the platoon (Korn: Col. 10, ln 32 – Col 11, Ln. 8 ; system may additionally or in the alternative determine a nominal traveling velocity for vehicles in the platoon, and dynamically adjust the nominal traveling velocities in response [inter alia] one or more target vehicles are aggressively approaching the platoon from behind and/or from the side, one or more vehicles in the platoon may respond by increasing their traveling velocity)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cherukuru with the teachings of Korn because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Cherukuru and Korn are both base devices meant for actively managing a vehicle platooning system; however, Korn teaches the improvement of adjusting the speed of the entire platoon in response to certain driving conditions beyond Cherukuru’s teaching of adjusting parts of the platoon. The resulting combination results in predictable results and as such would be obvious to a person of ordinary skill in the art. Further, such a combination would predictably create an expectation of advantage because it adds an additional way of maintaining the platoon structure which results in a fuel savings (Cherukuru: ¶ 016).
Response to Arguments
Applicant's remarks filed September 2, 2022 have been fully considered.
Applicant asserts that “Cherukuru is directed to an opposite configuration from that recited in claim 1 [because it teaches a procedure] for allowing a disrupter vehicle to cut in between the platoon vehicles when it is not feasible to use a procedure of changing lanes or changing the platoon speed” (Applicant’s Arguments dated September 2, 2022, pg. 5 (quotations omitted)) while Applicant’s invention is directed to “shorten a distance between the plurality of vehicles so as to avoid the surrounding vehicle from entering between the two vehicles" (Instant Application, clm. 1). Applicant further asserts that “control such as that of Cherukuru teaches away from the process and purpose of claim 1.” (Applicant’s Arguments dated September 2, 2022, pg. 6)
Applicant’s argument is respectfully not persuasive. Applicant’s arguments that “Cherukuru teaches a process and purpose that is directly opposite to that of the vehicle control unit recited in claim 1” (Applicant’s Arguments dated September 2, 2022, pg. 5) Is not dispositive to teaching away because a “disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. (MPEP § 2143.01(I) (citing:  In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004), the claims of a utility patent application were directed to a shoe sole with increased traction having hexagonal projections in a "facing orientation." 391 F.3d at 1196-97, 73 USPQ2d at 1142.)
Rather, the proposed modification of Cherukuru would teach away if its combination with Tachibana “would render the prior art invention being modified unsatisfactory for its intended purpose” (MPEP § 2143.01(V) (quoting: In re Gordon, 733 F.2d 900, 221 USPQ 1125). Here, the combination does not render Cherukuru unfit for its stated purpose of “determin[ing] maneuvers for the platoon system 100 in view of a stationary and/or mobile disruptor or disruptors [wherein the] platoon system 100 is maneuvered so that the disruptor is avoided and does not join the platoon system [or] joins the platoon” (Cherukuru: ¶ 018) In such a way “to take advantage of the "tunnel" effect and/or reduced aerodynamic drag forces and thus increase fuel economy.” (Cherukuru: ¶ 017).
Not only does the Cherukuru disclosure not render the prior art invention being modified unsatisfactory for its intended purpose, even the passage quoted by Applicant specifically qualifies its language to allow wider application, “allowing a disrupter vehicle to cut in between the platoon vehicles when it is not feasible to use a procedure of changing lanes or changing the platoon speed.” Consequently, Cherukuru’s teaching of a preferred method does not prima facia establish Cherukuru teaches away from combination because a “disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. (Id, MPEP § 2143.01(I))
Rather, at its core, Cherukuru teaches the concept of changing the speed of part of the platoon in relation to the rest of the platoon (Cherukuru: ¶ 084; “maneuver includes increasing a spacing between two vehicles of the platoon system to accommodate the disruptor in the platoon system”) which is the key feature of the invention. Once the concept of adjusting the speed of part of the platoon is understood, it would be obvious to a person of ordinary skill in the art that the given approach could be used in a finite number of identified, predictable solutions known in the prior art, with a reasonable expectation of success is obvious (Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009); MPEP § 2143(E)). In the instant case, one skilled in the art would have realized there are a finite number of identified predictable potential solutions to the problem of a vehicle attempting a merge into a platoon – increasing or decreasing gap size in an effort to allow or block an interloper. Applicant’s claimed combination of those elements by known methods, here decreasing gap size to block a merge, yields nothing more than predictable results to one of ordinary skill in the art.
Second, Applicant argues that “Tachibana merely teaches that it is possible to set the optimal inter-vehicle distance in advance to avoid interruption to the platoon [but] does not disclose or suggest shortening space between vehicles in the platoon when another vehicle is determined to be capable of entering the platoon.” Examiner respectfully notes that Tachibana is applied in conjunction with Cherukuru which and Tachibana is relied upon to teach “shorten a distance between the plurality of vehicles so as to avoid the surrounding vehicle from entering between the two vehicles.” Tachibana: ¶ 040 recites “[i]t is possible to set the optimal inter-vehicle distance, [such that] the inter-vehicle distance can be further reduced, improve safety by preventing vehicles from being interrupted to the platoon” while Cherukuru teaches “determin[ing] a potential disruptor to the platoon system 100, whether a maneuver is needed to accommodate the disruptor, and communicate the maneuver to the vehicles 101 in the platoon.” (Cherukuru: ¶ 027) The combination of these disclosures teach “shortening space between vehicles in the platoon when another vehicle is determined to be capable of entering the platoon” and therefore Applicant’s arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Borhan (US 20190308624 A1) which discloses an adaptive cruise control apparatus capable of platooning and considering numerous variables such to maintain safe spacing within a platoon. Also made of record is Shiratori (JP 2019040460 A) which teaches a method of maintaining a platoon when an unaffiliated vehicle attempts to enter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663